Exhibit 10.2

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of October 1, 2008, by and between
The Walt Disney Company, a Delaware corporation (“the Company”), and
Kevin A. Mayer (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company and Executive wish to enter into an agreement (this
“Agreement”) to provide for Executive’s continued services to the Company;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:

1. Employment. Upon the terms and subject to the conditions of this Agreement,
the Company hereby employs Executive, and Executive hereby accepts employment by
the Company, for the period commencing as of October 1, 2008 and ending on the
last day of the fiscal year ending on or about September 30, 2012 (or such
earlier date as shall be determined pursuant to Paragraph 5). The period during
which Executive is employed pursuant to this Agreement shall be referred to as
the “Employment Period.”

2. Position and Duties. During the Employment Period, Executive shall serve as
Executive Vice President, Corporate Strategy, Business Development, and
Technology of the Company, and in such other position or positions with the
Company and its subsidiaries, consistent with his position as Executive Vice
President, Corporate Strategy, Business Development, and Technology, as the
Company shall reasonably assign Executive from time to time. During the
Employment Period, Executive shall devote substantially all his business time to
the services required of him hereunder, and shall perform such services in a
manner consonant with the duties of his position. Executive shall be subject to
the terms and conditions of any applicable policy of the Company (including,
without limitation, “The Walt Disney Company and Associated Companies Standards
of Business Conduct” booklet), as interpreted from time to time by the Company,
regarding service (including as a director) on behalf of the Company or any
affiliated organization, provided that, subject to the provisions of
Paragraph 7(a), nothing herein shall preclude Executive from (i) engaging in
charitable activities and community affairs, and (ii) managing his personal
investments and affairs, so long as the activities listed in subclauses
(i)-(ii) do not materially interfere, individually or in the aggregate, with the
proper performance of his duties and responsibilities as Executive Vice
President, Corporate Strategy, Business Development, and Technology of the
Company.

 

1



--------------------------------------------------------------------------------

3. Compensation.

(a) Base Salary. Executive shall receive an annual salary of $700,000 for the
first year of the term. For each year thereafter, Executive will receive an
annual salary in an amount determined by the Company in its sole discretion,
provided, however, that none of such subsequent annual salaries shall be less
than $700,000. Salary payments shall be made in equal installments in accordance
with Company’s then prevailing payroll policy.

The amount of annual base salary payable under this Paragraph 3(a) shall be
reduced, however, to the extent Executive elects in accordance with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations and interpretations thereunder (“Section 409A”), to defer such
salary under the terms of any deferred compensation or savings plan or
arrangement maintained or established by the Company or any of its subsidiaries.
Executive’s annual base salary payable hereunder, without reduction for any
amounts deferred as described above, is referred to herein as the “Base Salary.”
The Company shall pay Executive the portion of his Base Salary not deferred at
the election of Executive in accordance with its generally applicable policies
for senior executives, but not less frequently than in equal monthly
installments.

(b) Annual Incentive Bonus. Executive shall be given the opportunity to earn an
annual incentive bonus in accordance with the annual bonus plan generally
applicable to the Company’s executive officers, as the same may be in effect
from time to time (the “Annual Plan”). Executive’s target annual incentive bonus
opportunity under the Annual Plan during each full fiscal year during the term
hereof shall be no less than 125% of Executive’s Base Salary as expected to be
in effect at the end of such fiscal year. The actual amount payable to Executive
as an annual bonus under the Annual Plan shall be dependent upon the achievement
of performance objectives established in accordance with the Annual Plan by the
committee of the Board of Directors of Company responsible for administering
such Annual Plan (the “Compensation Committee”), which shall be substantially
the same as the objectives established under the Annual Plan for other executive
officers of the Company. The preceding sentence shall not limit any power or
discretion of the Board of Directors of the Company or the Compensation
Committee in the administration of the Annual Plan. Accordingly, depending on
performance, the actual amount payable as an annual bonus to Executive under the
Annual Plan may be less than, greater than or equal to the target bonus
specified above. Any bonus payable pursuant to this Paragraph 3(b) shall be paid
at the same time as annual bonuses are payable to other executive officers of
the Company in accordance with the provisions of the Annual Plan, subject to
Executive’s continued employment with the Company through the date on which such
bonuses are paid (except that, with respect to any annual bonus payable to
Executive for the fiscal year ending on or about September 30, 2012,

 

2



--------------------------------------------------------------------------------

Executive need only be employed through the end of such fiscal year, and any
such annual bonus will be paid no later than March 15, 2013).

(c) Eligibility for Equity Awards. Subject to the terms of this Agreement,
Executive shall be entitled to participate in any stock option, performance
share, performance unit or other equity based long-term incentive compensation
plan, program or arrangement generally made available to senior executive
officers of the Company, on substantially the same terms and conditions as
generally apply to such other officers, except that the size of the awards made
to Executive shall reflect Executive’s position with the Company and the
Compensation Committee’s evaluation of Executive’s performance and competitive
compensation practices.

4. Benefits, Perquisites and Expenses.

(a) Benefits. During the Employment Period, Executive shall be eligible to
participate in (i) each welfare benefit plan sponsored or maintained by the
Company and made available generally to the Company’s executive officers,
including, without limitation, each such group life, hospitalization, medical,
dental, health, accident or disability insurance or similar plan or program, and
(ii) each pension, profit sharing, retirement, deferred compensation or savings
plan sponsored or maintained by the Company for the Company’s executive
officers, in each case, whether now existing or established hereafter, in
accordance with the generally applicable provisions thereof (excluding, however,
Disney’s Family Income Assurance Plan).

(b) Perquisites. During the Employment Period, Executive shall be entitled to
receive such perquisites as are generally provided to other executive officers
of the Company in accordance with the then current policies and practices of the
Company.

(c) Business Expenses. The Company shall pay or reimburse Executive for all
reasonable expenses incurred or paid by Executive during the Employment Period
in the performance of Executive’s duties hereunder, upon presentation of expense
statements or vouchers and such other information as the Company may require and
in accordance with the generally applicable policies and procedures of the
Company.

(d) Indemnification. The Company shall provide Executive with an indemnification
agreement substantially equivalent to its form for such agreement as currently
provided to its senior officers generally, which shall continue in full force
and effect in accordance with its terms.

 

3



--------------------------------------------------------------------------------

5. Termination of Employment.

(a) Early Termination of the Employment Period. Notwithstanding Paragraph 1, the
Employment Period shall end upon the earliest to occur of (i) Executive’s death,
(ii) a Termination due to Disability, (iii) a Termination for Cause, (iv) the
Termination Date specified in connection with any exercise by the Company of its
Termination Right or (v) a Termination for Good Reason. If the Employment Period
terminates as of a date specified under this Paragraph 5, Executive agrees that,
upon written request from the Company, he shall resign from any and all
positions he holds with the Company and any of its subsidiaries and affiliates,
effective immediately following receipt of such request from the Company (or at
such later date as the Company may specify).

(b) Benefits Payable Upon Termination.

(i) In the event of Executive’s death during the Employment Period or a
Termination due to Disability, Executive or his beneficiaries or legal
representatives shall be provided the Unconditional Entitlements, including, but
not limited to, any such Unconditional Entitlements that are or become payable
under any Company plan, policy, practice or program or any contract or agreement
with the Company by reason of Executive’s death or Termination due to
Disability.

(ii) In the event of Executive’s Termination for Cause, Executive shall be
provided the Unconditional Entitlements.

(iii) In the event of a Termination for Good Reason or the exercise by the
Company of its Termination Right, Executive shall be provided the Unconditional
Entitlements and the Company shall provide Executive the Conditional Benefits,
subject to (A) Executive’s execution of the Release, (B) Executive having not
revoked such Release within the seven-day revocation period permitted following
delivery of such Release and (C) Executive’s execution of the Consulting
Agreement. For Executive to become entitled to the Conditional Benefits,
Executive must deliver both the executed Release and the executed Consulting
Agreement to the Company by no later than twenty-two (22) days following the
Termination Date.

(c) Unconditional Entitlements. For purposes of this Agreement, the
“Unconditional Entitlements” to which Executive may become entitled under
Paragraph 5(b) are as follows:

(i) Earned Amounts. The Earned Compensation shall be paid within 30 days
following the termination of Executive’s employment hereunder, or if any part
thereof constitutes a bonus which is subject to or

 

4



--------------------------------------------------------------------------------

conditioned upon any performance conditions, within thirty (30) days following
the determination that such conditions have been met, provided that in no event
shall the bonus be paid later than 90 days following his termination of
employment.

(ii) Benefits. All benefits payable to Executive under any employee benefit
plans (including, without limitation any pension plans or 401(k) plans) of the
Company or any of its affiliates applicable to Executive at the time of
termination of Executive’s employment with the Company and all amounts and
benefits (other than the Conditional Benefits) which are vested or which
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or any contract or agreement
with, the Company, at or subsequent to the date of his termination without
regard to the performance by Executive of further services or the resolution of
a contingency, shall be paid or provided in accordance with and subject to the
terms and provisions of such plans, it being understood that all such benefits
shall be determined on the basis of the actual date of termination of
Executive’s employment with the Company. Notwithstanding the immediately
preceding sentence, Executive shall not be entitled to any benefits under any
severance plan or policy of the Company or any of its subsidiaries.

(iii) Indemnities. Any right which Executive may have to claim a defense and/or
indemnity for liabilities to or claims asserted by third parties in connection
with Executive’s activities as an officer, director or employee of the Company
or any of its affiliates pursuant to the terms of the Indemnification Agreement
referenced in Paragraph 4(d) shall be unaffected by Executive’s termination of
employment and shall remain in effect in accordance with its terms.

(iv) Medical Coverage. Executive shall be entitled to such continuation of
health care coverage as is required under, and in accordance with, applicable
law or otherwise provided in accordance with the Company’s policies. Executive
shall be notified in writing of his rights to continue such coverage after the
termination of his employment pursuant to this Paragraph 5(c)(iv), provided that
Executive timely complies with the conditions to continue such coverage.
Executive understands and acknowledges that Executive is responsible to make for
all payments required for any such continued health care coverage that Executive
may choose to receive.

 

5



--------------------------------------------------------------------------------

(v) Business Expenses. Executive shall be entitled to reimbursement, in
accordance with the Company’s policies regarding expense reimbursement as in
effect from time to time, for all business expenses incurred by him prior to the
termination of his employment.

(vi) Stock Options/RSUs. Except to the extent additional rights are provided
upon Executive’s qualifying to receive the Conditional Benefits, Executive’s
rights with respect to any stock options and/or restricted stock units granted
to him by the Company shall be governed by the terms and provisions of the plans
(including plan rules) and award agreements pursuant to which such stock options
and restricted stock units were awarded, as in effect at the date Executive’s
employment terminates.

(d) Conditional Benefits. For purposes of this Agreement, the “Conditional
Benefits” to which Executive may become entitled, provided he complies with the
terms and conditions hereof (including the applicable agreements attached
hereto), are as follows:

(i) Remaining Salary. As specified in further detail in paragraph 2 of the
Consulting Agreement, the Company shall pay Executive a lump sum amount equal to
the Consulting Amount as compensation for his consulting services under the
Consulting Agreement. If the Scheduled Expiration Date is later than the end of
the Consulting Agreement Period, the Company shall also pay Executive the
Severance Amount. The Consulting Amount and the Severance Amount shall be paid
on the date that is six months and one day after the Termination Date (or upon
Executive’s death, if earlier).

(ii) Stock Options. All of Executive’s Continuing Unvested Options shall become
exercisable in accordance with the applicable Original Stock Option Award
Documents, on the same basis as such options would have become vested and
exercisable if Executive had remained employed under this Agreement through the
Scheduled Expiration Date. Once exercisable, all Continuing Unvested Options
shall remain exercisable until the Stock Option Termination Date. All of
Executive’s Remaining Stock Options that were vested and exercisable at the
Termination Date shall remain exercisable until the Stock Option Termination
Date. Notwithstanding any other term or provision hereof, any of Executive’s
stock options which are not vested at the Termination Date, and which are not
Continuing Unvested Options, shall automatically terminate upon the Termination
Date. Except as otherwise expressly provided herein, all of the Remaining Stock
Options shall continue to be subject to the Original Stock Option Award
Documents. Notwithstanding the foregoing, in the event of Executive’s death
prior to the Scheduled

 

6



--------------------------------------------------------------------------------

Expiration Date, all Continuing Unvested Options shall vest on the date of
Executive’s death and all Remaining Stock Options shall be exercisable for the
period following Executive’s death determined under such Original Stock Option
Award Documents on the same basis as though Executive was employed on the date
of his death and regardless of when the Stock Option Termination Date occurs.
However, any provisions in the Original Stock Option Award Documents relating to
disability or change in control of the Company after the Termination Date shall
not be operative with respect to any Remaining Stock Options.

(iii) RSUs. The Remaining Stock Units shall continue to vest in accordance with
the terms of the Original RSU Award Documents, regardless of Executive’s
termination of employment. Except as otherwise expressly provided herein, all
such Remaining Stock Units shall be subject to, and administered in accordance
with, the Original RSU Award Documents. Any of Executive’s restricted stock unit
awards that have not become vested on or before the Termination Date, and that
are outstanding at the Termination Date, but which are not Remaining Stock
Units, shall automatically terminate on the Termination Date. Notwithstanding
any term or provision of the Original RSU Award Documents:

(A) any provisions in such Original RSU Award Documents relating to disability
shall not be applicable to any such Remaining Stock Units after the Termination
Date;

(B) for so long as this Agreement shall be in effect (that is, regardless of
whether the Termination Right has been exercised or a Termination for Good
Reason shall have occurred), any terms in any of the Original RSU Award
Documents relating to a change in control of the Company shall not be operative
unless the event that constitutes a change in control of the Company also
constitutes a “change in control event” with respect to the Company within the
meaning of Section 409A;

(C) in the event of Executive’s death after the Termination Date but prior to
the Scheduled Expiration Date, the terms and provisions of the Original RSU
Award Documents shall be interpreted and applied in the same manner with respect
to such Remaining Stock Units as if Executive were an active employee on the
date of his death; and

(D) to the extent that, under the Company’s compensation practices and policies,
any tranche of Remaining Stock Units is subject to the achievement of
performance

 

7



--------------------------------------------------------------------------------

conditions which were imposed solely because Executive was an executive officer
of the Company who could have been a covered employee within the meaning of
Section 162(m) at the time payment in respect of such award was expected to be
made (the “Applicable 162(m) Criteria”) and such Applicable 162(m) Criteria
relate, in whole or in part, to any performance period continuing after the end
of the Company’s fiscal year in which the Termination Date occurs, such
Applicable 162(m) Criteria shall be waived as of the Termination Date with
respect to such tranche of the Remaining Stock Units; provided, however, that
this Paragraph 5(d)(iii)(D) shall not be applicable if and to the extent, in the
reasonable opinion of tax counsel to the Company, the presence of such provision
would cause any stock units intended to be qualified as other performance based
compensation within the meaning of Section 162(m) of the Code to fail to be so
qualified at any time prior to Executive’s Termination Date.

(iv) Pro-Rated Current Year Bonus. The Company shall pay Executive a pro rata
annual bonus for the year in which the Termination Date occurs, determined on
the basis of an assumed full-year target bonus determined pursuant to
Section 3(b) and the number of days in the applicable fiscal year occurring on
or before the Termination Date. Such pro-rata current year bonus shall be paid
no later than the later of (i) two and a half months after the end of
Executive’s tax year in which the Termination Date occurs and (ii) two and a
half months after the end of the Company’s tax year in which the Termination
Date occurs.

(v) Additional Distribution Rules in Respect of Conditional Benefits. The
following additional rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to Executive under Paragraph
5(d)(i), (iii) and (iv):

(A) It is intended that each installment of the payments and benefits provided
under Paragraphs 5(d)(i), (iii) and (iv) shall be treated as a separate
“payment” for purposes of Section 409A. Neither the Company nor Executive shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A;

(B) Distribution in respect of any tranche of Remaining Stock Units to which
Paragraph 5(b)(iii)(D) applies shall be made within 90 days following the later
of the date that (i) the service conditions that had originally been specified
for such tranche of

 

8



--------------------------------------------------------------------------------

Remaining Stock Units under the applicable Original RSU Award Documents would
otherwise have been satisfied (had Executive continued to be employed) and
(ii) the last performance measurement period applicable in respect of such
tranche of Remaining Stock Units under the applicable Original RSU Award
Documents would otherwise have expired;

(C) Each installment of the payments and benefits due under Paragraph 5(d)(i)
and (iii) that would, absent this subsection, be paid within the six-month
period following Executive’s “separation from service” (within the meaning of
Section 409A of the Code and as provided in Paragraph 5(g) hereof) from the
Company shall not be paid until the date that is six months and one day after
such separation from service (or, if earlier, Executive’s death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following Executive’s separation from service; provided, however, that the
preceding provisions of this sentence shall not apply to any installment of
payments and benefits if and to the maximum extent that that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). (Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of Executive’s second taxable year following the taxable year of
Executive’s in which the separation from service occurs.) Any subsequent
installments that would be payable more than six months following Executive’s
separation from service shall be paid in accordance with the dates and terms set
forth herein.

(e) Definitions. For purposes of this Paragraph 5, the following terms shall
have the meanings ascribed to them below:

“Consulting Agreement” means the consulting agreement in the form attached
hereto as Exhibit A.

“Consulting Agreement Period” means the period established under the Consulting
Agreement during which Executive shall be required to provide consulting
services to the Company.

 

9



--------------------------------------------------------------------------------

“Consulting Amount” means a lump sum amount equal to the aggregate Base Salary
which would have been earned by Executive had his employment under this
Agreement continued after the Termination Date and through the earlier to occur
of (i) the end of the Consulting Agreement Period or (ii) any earlier date that
the Consulting Agreement terminates for any reason whatsoever.

“Continuing Unvested Options” means any of Executive’s stock options that were
not vested and exercisable at the Termination Date, but that would have become
vested and exercisable on or prior to the Latest Stock Option Vesting Date had
Executive continued to be employed by the Company through the Scheduled
Expiration Date.

“Earned Compensation” means the sum of (a) any Base Salary earned, but unpaid,
for services rendered to the Company on or prior to the date on which the
Employment Period ends pursuant to Paragraph 5(a) (but excluding any salary and
interest accrued thereon payment of which has been deferred) and (b) if
Executive’s employment terminates due to Executive’s death or in a Termination
due to Disability or a Termination for Good Reason or due to the Company’s
exercise of its Termination Right, in any case, after the end of a fiscal year,
but before the annual incentive compensation payable for services rendered in
that prior fiscal year has been paid, the annual incentive compensation that
would have been payable to Executive for such completed fiscal year in
accordance with Paragraph 3(b).

“Latest Stock Option Vesting Date” means the date which is three months after
the Scheduled Expiration Date.

“Original Stock Option Award Documents” means, with respect to any Remaining
Stock Option, the terms and provisions of the award agreement and plan pursuant
to which such Remaining Stock Option was granted, each as in effect on the
Termination Date.

“Original RSU Award Documents” means, with respect to any tranche of Remaining
Stock Units, the terms and provisions of the award agreement related to and the
plan governing, such tranche of Remaining Stock Units, each as in effect on the
Termination Date.

“Release” means the General Release in the form set forth in Exhibit B attached
hereto.

“Remaining Stock Options” means any of Executive’s stock options which are
(i) vested at the Termination Date or (ii) Continuing Unvested Options.

 

10



--------------------------------------------------------------------------------

“Remaining Stock Units” means any of Executive’s restricted stock units (whether
or not subject to performance conditions) that, subject to the satisfaction of
any applicable performance conditions, would have become vested on or prior to
the Scheduled Expiration Date had Executive continued to be employed by the
Company through the Scheduled Expiration Date.

“Scheduled Expiration Date” means the last day of the fiscal year ending on or
about September 30, 2012.

“Severance Amount” means an amount equal to the aggregate Base Salary which
would have been earned by Executive under this Agreement (including any
scheduled increase therein) for the period commencing on the day after
termination of the Consulting Agreement Period and ending on the Scheduled
Expiration Date; provided that if the Company terminates the Consulting
Agreement due to Executive’s material breach of the terms thereof, the Severance
Amount shall be reduced to zero.

“Stock Option Termination Date” means with respect to any Remaining Stock Option
the earlier to occur of (i) the date which is three months after the Scheduled
Expiration Date and (ii) the expiration of the stated term of such award.

“Termination for Cause” means a termination of Executive’s employment by the
Company due to (i) gross negligence, (ii) gross misconduct, (iii) willful
nonfeasance or (iv) willful material breach of this Agreement, which termination
may be effected (A) immediately upon notice from the Company if the Company
shall reasonably and in good faith determine that the conduct or cause specified
in such notice is not curable (it being understood that such notice shall
describe in reasonable detail the conduct or cause giving rise to such notice
and shall state the reason(s) why the Company has determined that such conduct
or cause is not curable); or (B) upon twenty business days notice from the
Company, if the Company shall reasonably and in good faith determine that the
conduct or cause specified in such notice is curable (it being understood that
such notice shall describe in reasonable detail the conduct or cause giving rise
to such notice and shall state the reason(s) why the Company has determined that
such conduct or cause is curable and what steps the Company believes should or
could be taken to cure such conduct or cause); provided that the Company shall
not be entitled to terminate Executive’s employment for Cause, if Executive has,
within five business days after the date notice in accordance with subclause
(B) has been given personally to Executive or otherwise has been received by
Executive, commenced in good faith to

 

11



--------------------------------------------------------------------------------

cure the conduct or cause specified in such notice and completes such cure
within 20 business days following the date such notice was received.

“Termination Date” means the earlier to occur of (i) the date the Company
specifies in writing to Executive in connection with the exercise of its
Termination Right or (ii) the date Executive specifies in writing to the Company
in connection with any notice to effect a Termination for Good Reason.

“Termination due to Disability” means a termination of Executive’s employment by
the Company because Executive has been incapable, after reasonable
accommodation, of substantially fulfilling the positions, duties,
responsibilities and obligations set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease for a period of (i) six consecutive months or (ii) an aggregate of nine
months (whether or not consecutive) in any twelve month period. Any question as
to the existence, extent or potentiality of Executive’s disability shall be
determined by a qualified physician selected by the Company with the consent of
Executive, which consent shall not be unreasonably withheld. Executive or his
legal representatives or any adult member of his immediate family shall have the
right to present to such physician such information and arguments as to
Executive’s disability as he, she or they deem appropriate, including the
opinion of Executive’s personal physician.

“Termination for Good Reason” means a termination of Executive’s employment by
Executive within 30 days of the Company’s failure to cure, in accordance with
the procedures set forth below, any of the following events: (i) a reduction in
any of Executive’s compensation rights hereunder (that is, Base Salary and
target bonus opportunity specified in Paragraph 3(b)), it being understood that
the failure of Executive to receive an actual bonus for any fiscal year equal to
or greater than the target bonus opportunity for such year is not a reduction in
such compensation rights, but a failure to pay Base Salary in accordance with
the terms hereof would be a reduction in such compensation rights; (ii) the
removal of him by the Company from the position of Executive Vice President,
Corporate Strategy, Business Development, and Technology; (iii) a material
reduction in Executive’s duties and responsibilities as in effect immediately
prior to such reduction; (v) the assignment to Executive of duties that are
materially inconsistent with his position or duties or that materially impair
Executive’s ability to function as Executive Vice President, Corporate Strategy,
Business Development, and Technology, and any other position in which he is then
serving; (vi) the relocation of Executive’s principal office to a

 

12



--------------------------------------------------------------------------------

location that is more than 50 miles outside of the greater Los Angeles area; or
(vii) a material breach of any material provision of this Agreement by the
Company. In addition, following the occurrence of a Change in Control (as
defined in the Amended and Restated 2005 Stock Incentive Plan (the “2005 Stock
Plan”)), any occurrence that would constitute a Triggering Event for purposes of
Section 11 of the 2005 Stock Plan and the Amended and Restated 1995 Stock
Incentive Plan (together with the 2005 Stock Plan, the “Plans”), as such Plans
may be amended from time to time, shall also constitute an event upon which
Executive may effect a Termination for Good Reason in accordance with this
Agreement. Notwithstanding the foregoing, a termination shall not be treated as
a Termination for Good Reason (A) if Executive shall have consented in writing
to the occurrence of the specific event giving rise to the claim of Termination
for Good Reason, or (B) unless Executive shall have delivered a written notice
to the Company within three months of his having actual knowledge of the
occurrence of one of such events stating that he intends to terminate his
employment for Good Reason and specifying the factual basis for such
termination, and such event, if capable of being cured, shall not have been
cured within 30 days of the receipt of such notice.

“Termination Right” means the right of the Company, in its sole, absolute and
unfettered discretion, to terminate Executive’s employment under this Agreement
for any reason or no reason whatsoever. For the avoidance of doubt, any
Termination for Cause effected by the Company shall not constitute the exercise
of its Termination Right.

(f) Conflict With Plans. As permitted under the terms of the applicable Plans,
the Company and Executive agree that the definitions of Termination for Cause or
Termination for Good Reason set forth in this Paragraph 5 shall apply in place
of any similar definition or comparable concept applicable under either of the
Plans (or any similar definition in any successor plan), except that, in
connection with a “Triggering Event” as defined in the Plans, as such Plans may
be amended from time to time, the terms of the applicable plan (and not the
definitions of Termination for Cause or Termination for Good Reason set forth in
this Paragraph 5) shall apply to determine Executive’s rights and entitlements
in respect of the awards made under any such plan (and only in respect of such
awards).

(g) Section 409A. To the extent applicable, it is intended that this Agreement
comply with the requirements of Section 409A, and this Agreement shall be
interpreted in a manner consistent with this intent. Notwithstanding anything
else contained herein to the contrary, any payment required to be made to
Executive hereunder upon his termination of employment (including any

 

13



--------------------------------------------------------------------------------

payment pursuant to this Paragraph 5) shall be made promptly after the six month
anniversary of Executive’s date of termination to the extent necessary to avoid
imposition on Executive of any tax penalty imposed under Section 409A of the
Code. Solely for purposes of determining the time and form of payments due
Executive under this Agreement (including any payments due under Paragraph 3(a))
or otherwise in connection with his termination of employment with the Company,
Executive shall not be deemed to have incurred a termination of employment
unless and until he shall incur a “separation from service” within the meaning
of Section 409A of the Code. The parties agree, as permitted in accordance with
the final regulations thereunder, a “separation from service” shall occur when
Executive and the Company reasonably anticipate that Executive’s level of bona
fide services for the Company (whether as an employee or an independent
contractor) will permanently decrease to no more than 40 percent of the average
level of bona fide services performed by Executive for the Company over the
immediately preceding 36 months. The determination of whether and when a
separation from service has occurred shall be made in accordance with this
subparagraph and in a manner consistent with Treasury Regulation
Section 1.409A-1(h). To the extent that the Company and Executive determine that
any provision of this Agreement could reasonably be expected to result in
Executive’s being subject to the payment of interest or additional tax under
Section 409A, the Company and Executive agree, to the extent reasonably possible
as determined in good faith, to amend this Agreement, retroactively, if
necessary, in order to avoid the imposition of any such interest or additional
tax under Section 409A. All reimbursements and in-kind benefits provided under
the Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that
(i) any reimbursement is for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and
(iv) the right to reimbursement is not subject to set off or liquidation or
exchange for any other benefit.

(h) Amendment of Existing Agreements. The parties acknowledge and agree that to
the extent that this Paragraph 5 affects any of the terms and conditions of
Executive’s Remaining Stock Options or Remaining Stock Units, this Agreement
shall constitute an amendment of the Original Stock Option Award Documents and
Original RSU Award Documents as they pertain to Executive.

 

14



--------------------------------------------------------------------------------

6. Exclusive Remedy. Executive shall be under no obligation to seek other
employment or other engagement of his services. Executive acknowledges and
agrees that the payments and rights provided under Paragraph 5 are fair and
reasonable, and are Executive’s sole and exclusive remedy, in lieu of all other
remedies at law or in equity, for termination of his employment by the Company
upon exercise of its Termination Right pursuant to this Agreement or upon a
Termination for Good Reason. The failure of Executive to execute and timely
deliver the Release and/or the Consulting Agreement for any reason (i) shall
limit his rights in connection with the exercise by the Company of its
Termination Right solely to the right to receive the Unconditional Entitlements,
(ii) shall not effect a modification of any of his commitments set forth in this
Agreement (none of which are contingent upon execution of the Release by him)
and (iii) shall not preserve or revive any rights waived by Executive hereunder.
Subject to Executive’s execution and delivery of the Release without revocation
thereof and execution and delivery of the Consulting Agreement, (i) the Company
agrees to enter into the Release and Consulting Agreement and (ii) there shall
be no offset available to the Company against any amounts due, paid or payable
to him in respect of the Conditional Benefits under Paragraph 5 with respect to
any compensation, remuneration or payment attributable to any services that
Executive may provide to any third party subsequent to termination of employment
hereunder, whether as an employee or otherwise.

7. Non-competition and Confidentiality.

(a) Non-competition. During the Employment Period, Executive shall not become
associated with any entity, whether as a principal, partner, employee,
consultant or shareholder (other than as a holder of not in excess of 1% of the
outstanding voting shares of any publicly traded company), that is actively
engaged in any geographic area in any business which is in competition with a
business conducted by the Company at the time of the alleged competition.

(b) Confidentiality. Without the prior written consent of the Company, except
(i) as reasonably necessary in the course of carrying out his duties hereunder
or (ii) to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, Executive
shall not disclose any trade secrets, customer lists, drawings, designs,
information regarding product development, existing theatrical projects,
marketing plans, sales plans, manufacturing plans, management organization
information (including data and other information relating to members of the
Company’s Board of Directors and management of the Company and/or any of its
related entities), operating policies or manuals, business plans, financial
records or other financial, commercial, business or technical information
relating to the Company or any of its subsidiaries or information designated as
confidential or proprietary that the Company or any of its subsidiaries may
receive belonging to suppliers, customers or others who do business with the
Company or any of its subsidiaries (collectively, “Confidential Information”)
unless such Confidential

 

15



--------------------------------------------------------------------------------

Information has been previously disclosed to the public by the Company or has
otherwise become available to the public (other than by reason of Executive’s
breach of this Paragraph 7(b)). In addition, Executive acknowledges and agrees
that he has executed or will be required to execute, the standard form of
agreement, entitled “The Walt Disney Company and Associated Companies
Confidentiality Agreement,” a copy of which has been previously provided to
Executive.

(c) Company Property. Promptly following Executive’s termination of employment,
Executive shall return to the Company all property of the Company, and all
copies thereof in Executive’s possession or under his control, except that
Executive may retain his personal notes, diaries, Rolodexes, calendars and
correspondence of a personal nature.

(d) Non-Solicitation of Employees. During the Employment Period and, subject to
the provisions of applicable law, during the two-year period following any
termination of Executive’s employment, Executive shall not, except in the course
of carrying out his duties hereunder, directly or indirectly induce any employee
of the Company or any of its subsidiaries to terminate employment with such
entity, and shall not directly or indirectly, either individually or as owner,
agent, employee, consultant or otherwise, knowingly employ or offer employment
to any person who is or was employed by the Company or a subsidiary thereof
unless such person shall have ceased to be employed by such entity for a period
of at least six (6) months.

(e) Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that the covenants and obligations of Executive with respect to
noncompetition, nonsolicitation, confidentiality and the Company property relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations may cause the Company irreparable injury
for which adequate remedies are not available at law. Therefore, Executive
agrees that the Company shall be entitled to obtain an injunction, restraining
order or such other equitable relief restraining Executive from committing any
violation of the covenants and obligations contained in this Paragraph 8. These
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity.

8. Miscellaneous.

(a) Survival. Paragraphs 5 (relating to early termination of the Employment
Period), 7 (relating to nondisclosure and nonsolicitation of employees), and
8(o) (relating to governing law) shall survive the termination hereof, whether
such termination shall be by expiration of the Employment Period in accordance
with Paragraph 1 or an early termination of the Employment Period pursuant to
Paragraph 5 hereof.

 

16



--------------------------------------------------------------------------------

(b) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of a merger, consolidation or reorganization
involving the Company or a sale of all or substantially all of the assets of the
Company. The Company further agrees that, in the event of a sale of assets as
described in the preceding sentence, it shall use its reasonable best efforts to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. This Agreement shall also inure
to the benefit of Executive’s heirs, executors, administrators and legal
representatives and beneficiaries as provided in Paragraph 8(d).

(c) Assignment. Except as provided under Paragraph 8(b), neither this Agreement
nor any of the rights or obligations hereunder shall be assigned or delegated by
any party hereto without the prior written consent of the other party.

(d) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law and the terms of any applicable plan, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

(e) Entire Agreement. This Agreement shall constitute the entire agreement
between the parties hereto with respect to the matters referred to herein;
provided that this Agreement shall not alter, amend, or supercede the
Indemnification Agreement referenced in Paragraph 4(d). There are no promises,
representations, inducements or statements between the parties other than those
that are expressly contained herein. Notwithstanding the foregoing, nothing in
this Agreement shall be construed to limit, modify or supersede The Walt Disney
Company and Associated Companies Confidentiality Agreement executed by
Executive, which shall survive regardless of the termination of this Agreement.

(f) Representations. Executive represents that his employment hereunder and
compliance by him with the terms and conditions of this Agreement will not
conflict with or result in the breach of any agreement to which he is a party or
by which he may be bound. The Company represents that (i) it is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. (ii) it has the full corporate power and authority to execute
and deliver this Agreement, and (iii) the execution, delivery and performance of
this Agreement has been duly and validly authorized.

 

17



--------------------------------------------------------------------------------

(g) Authority of the Disney Board. For the avoidance of doubt, nothing in this
Agreement shall preclude the Board of Directors of Company or the Compensation
Committee from its ability to exercise any power or authority to take such
actions as it is required or permitted to take as a matter of law or pursuant to
the terms of the Company’s governing documents. Nothing in this Paragraph 8(g)
shall be construed to modify, amend, limit or otherwise impair the rights and
entitlements of Executive set forth in the other Paragraphs of this Agreement
(including, without limitation, the rights and entitlements specified in
Paragraph 5).

(h) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event any of subparagraphs (a),
(b) or (d) of Paragraph 7 hereof is not enforceable in accordance with its
terms, Executive and the Company agree that such subparagraph of such Paragraph
7 shall be reformed to make such subparagraph enforceable in a manner which
provides the Company the maximum rights permitted at law.

(i) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

(j) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
registered mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt when delivered or sent by telecopy and upon mailing when
sent by registered mail, and shall be addressed as follows (or to such other
address as the party entitled to notice shall hereafter designate in accordance
with the terms hereof):

If to the Company:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: General Counsel

Telecopy Number: 818 569-5146

 

18



--------------------------------------------------------------------------------

If to Executive:

To the address listed as Executive’s principal residence in the Company’s human
resources records and to his principal place of employment with the Company.

(k) Amendments. No amendment to this Agreement shall be binding between the
parties unless it is in writing and signed by the party against whom enforcement
is sought.

(l) Headings. Headings to paragraphs in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.

(m) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(n) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

(o) Governing Law. This Agreement shall be governed by the laws of the State of
California, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.

 

    THE WALT DISNEY COMPANY Dated: 10/6/08     By:  

/s/ Robert A. Iger

    EXECUTIVE Dated: 10/6/08    

/s/ Kevin A. Mayer

    Kevin A. Mayer

 

19



--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (hereinafter referred to as “Agreement”) is made and
entered into by and between Kevin A. Mayer (hereinafter referred to as
“Consultant”) and The Walt Disney Company (hereinafter referred to as “Company”)
on and as of                     , 20     pursuant to that certain Employment
Agreement by and between Executive and Company dated                     , 2008
(the “Employment Agreement”). All capitalized terms not defined herein shall
have the meaning ascribed to them in the Employment Agreement.

1. (a) Unless this Agreement is earlier terminated as hereinafter provided, for
a period following the termination of Consultant’s employment under the
Employment Agreement equal to the lesser of 6 months or the remaining period of
the Term of the Employment Agreement (the “Consulting Agreement Period”),
Consultant shall personally and diligently provide to the Company such
consulting services as the Company may reasonably request from time to time,
provided that such services shall relate to matters appropriate for the former
Executive Vice President, Corporate Strategy, Business Development, and
Technology of the Company and shall be a type and nature and duration typical
for a post-employment consulting agreement with the former Executive Vice
President, Corporate Strategy, Business Development, and Technology of the
Company. Consultant shall not be required to report to the Company’s offices and
shall be permitted, subject to the terms hereof, to provide consulting services
to third parties during the term hereof, provided (i) in no event shall
consulting services or other services or advice of any nature be provided by
Consultant, directly or indirectly (whether as an employee, consultant,
independent contractor, agent, partner, principal, owner or otherwise) to any
person or entity which directly or indirectly owns, operates, manages, develops,
controls or provides services to, any business involved in any of the following
activities: (A) the conception, creation, development, production, purchase,
sale, distribution, broadcast, transmission or other disposition (including,
without limitation, the licensing and/or merchandising of related consumer
products) of audio and/or visual and/or interactive products or works of any
nature in any media, including, without limiting the generality of the
foregoing, any activity relating to (i) any aspect of the film, network, cable,
broadcasting, mobile communications, television (including pay-per-view, closed
circuit or any inter-active form of distribution of film, television or other
audio/visual product) or internet businesses or any other businesses based on or
using interactive technology (including, without limiting the generality of the
foregoing, electronic and/or interactive games, environments, information
centers or communities, in each case, of any nature), or (ii) the development,
production, marketing or distribution by any vehicle whatsoever of any film,
television or software product or any similar content or product in any media,
whether or not now existing, (B) the operation, management, development,
licensing and promotion of themed resorts, hotels and restaurants or amusement
or themed entertainment parks; or (C) the design, development, publishing,
promotion or sale of products based on cartoon or other animated characters,
films, television and theatrical productions and other intellectual property
derived

 

1



--------------------------------------------------------------------------------

therefrom, in each case, only to the extent that such person or entity is
actively engaged in any geographic area in any business which is in competition
with a business conducted by the Company or one of its subsidiaries at the time
of the performance of such services (the “Specified Activities”), and (ii) that
any services required by Company shall at all times be provided with precedence
being given to Company and on a “first priority” basis to Company, although
Company shall endeavor to provide, when possible, reasonable notice to
Consultant of all services required hereunder and to give due consideration, to
the extent practicable, to any prior commitments Consultant may have at such
time. In no event shall Consultant be required to devote more than 13.5 hours
per week to services to Company hereunder, and the parties agree and understand
that Consultant’s expected commitment to such services shall regularly be less
than the stated maximum weekly hours.

(b) In the event of a material uncured breach by Consultant of any term or
provision of this paragraph 1 hereof, all of which terms and conditions
Consultant acknowledges and agrees are of the essence of this Agreement, or any
other term or provision hereof, Company shall have the right, in addition to any
other right of remedy available to it at law or in equity, to terminate this
Agreement. In such event Company shall have no further obligation to make
payments or perform or honor any commitments under the Release or to pay or
honor any commitments which relate to or constitute any of the Conditional
Benefits; provided, however, that notwithstanding the foregoing, except as
otherwise specifically provided in the immediately preceding sentence, no breach
of this Agreement by Consultant, no termination of this Agreement by Company,
and no other action or inaction by either of them (other than the execution by
the parties of a written agreement amending or superseding the Release or any
part thereof) shall in any event or under any circumstances have any effect
whatsoever on the validity, enforceability, binding nature, effect or
interpretation of the release set forth in paragraph 7 of the Release, and the
release set forth therein shall remain in full force and effect.

(c) In the event that Consultant shall receive a notice of breach of this
Agreement from the Company, Consultant shall have ten (10) business days to cure
such breach unless the Company shall have determined in its good faith business
judgment that such breach is not curable. Any notice of termination pursuant to
this paragraph 2 shall set forth in reasonable detail the basis for such breach
and shall contain a statement as to whether or not such breach has been
determined to be curable by the Company. In the event that he receives a notice
of breach of the Agreement from the Company, Executive may challenge such
finding of a breach, by written notice to the Company, and shall be afforded an
opportunity to present his objection to the Company, in person or in writing, as
determined by the Company, prior to Company having any right to terminate this
Agreement and the Conditional Benefits provided under the Employment Agreement.

2. Consultant shall receive gross consulting fees for his services hereunder
which, for any period during the Consulting Agreement Period, shall equal the
amount of gross salary Consultant would have earned had he remained as an
employee of the Company under the Employment Agreement for such period. The
consulting fee payments shall be made at the date set forth in Paragraph 5(d)(i)
of the Employment Agreement.

 

2



--------------------------------------------------------------------------------

3. Company shall reimburse Consultant, in accordance with the procedures of
Company then in effect for its employees, for reasonable business expenses
incurred by Consultant in the course of performing the services hereunder.

4. Company, its successors, privies and assigns shall be entitled to, and shall,
own as their exclusive property all of the results and proceeds of the services
(which results and proceeds are hereafter collectively referred to as the “Work
Product”) in whatever stage of completion, all of which shall be considered a
work-for-hire, including, without limitation, all written work, research, plot
outlines, computer programs, plans, drawings, paintings, sculptures, fanciful
creations, specifications, ideas, scripts, sketches, designs, concepts,
software, systems, reports, documentation, and other tangible or intangible work
product produced. Company shall own all rights in the Work Product in perpetuity
throughout the universe including, without limitation, the rights to produce,
manufacture, record, reproduce, distribute, transfer or prepare derivative works
from the Work Product by any art, medium or method and all copyrights,
trademarks and/or patents in the Work Product. Company shall be deemed the sole
author of the Work Product and is entitled to the copyright therein (and all
renewals and extensions thereof), and the full ownership to the original and all
copies of the Work Product. Company shall have the right to dispose of the Work
Product and/or make any or all uses thereof as it, at any time and in the
exercise of its sole discretion, may desire. Consultant shall deliver all
originals and copies of the Work Product (whether completed or in process) and
all research, plans, designs, specifications and any other work product or
information which pertains to the Work Product to Company upon completion of the
Services hereunder or upon earlier termination of this Agreement. Consultant
shall not retain, use or disclose any of the Work Product without Company’s
prior written consent. The termination, completion or breach of this Agreement
on whatever grounds and by whomsoever affected shall not affect Company’s
exclusive ownership of the Work Product. Consultant hereby assigns to Company
all now known or hereafter existing rights of every kind throughout the
universe, in perpetuity and in all languages, pertaining to the Work Product,
including, without limitation, all exclusive exploitation rights, of every kind
and nature, including, but not limited to, all trademarks, copyrights and
neighboring rights, to the full extent such assignment is allowed by law, and
any renewals and extensions therefor throughout the universe, in perpetuity, or
for the duration of the rights in each country, and in all languages. Consultant
acknowledges that new rights to the Work Product may come into being or be
recognized in the future, under the law or in equity (the “New Exploitation
Rights”), and Consultant intends to and does hereby grant and convey to Company
any and all such New Exploitation Rights to the Work Product. Consultant is also
aware and acknowledges that new or changed technology, uses, media, format,
modes of transmission and methods of distribution, dissemination, exhibition or
performance (the “New Exploitation Methods”) are being and will inevitably
continue to be developed in the future, which would offer new opportunities for
exploiting the Work Product. Consultant intends to and does hereby grant and
convey to Company any and all rights to such New Exploitation Methods with
respect to the Work Product. Consultant agrees to execute, at any time upon
Company’s request, such further

 

3



--------------------------------------------------------------------------------

documents and do such other acts as may be required to evidence or confirm
Company’s exclusive ownership of and exploitation rights to the Work Product and
to effectuate Consultant’s purpose to convey such rights to Company including,
but not limited to, the New Exploitation Rights and any and all of the New
Exploitation Methods. Consultant agrees that it will not seek to (i) challenge,
through the courts, administrative governmental bodies, private organizations or
in any other manner, the rights of Company to exploit the Work Product by any
means whatsoever or (ii) thwart, hinder or subvert the intent of the preceding
grants and conveyances to Company, or the collection by Company of any proceeds
relating to the rights conveyed under this Agreement. The provisions of this
paragraph shall survive the expiration or sooner termination of this Agreement.

5. This Agreement is for the personal services of Consultant and may not be
subcontracted or assigned by Consultant in any fashion, whether by operation of
law, or by conveyance of any type, without the prior written consent of Company,
which consent Company may withhold in its sole discretion. Company may not
assign all or any portion of this Agreement at any time to any of its affiliates
or to any other person.

6. (a) Consultant, by virtue of this Agreement, shall acquire no right to use,
and shall not use, the name “Disney” or “ABC” or “American Broadcasting
Companies” or “ESPN” or any other word, mark, or name used for, or in connection
with, the business activities of Company (either alone or in conjunction with or
as a part of any other word, mark, or name) or any marks, fanciful characters or
designs of the Company or any of their related, affiliated, or subsidiary
companies in any advertising, publicity, or promotion; to express or imply any
endorsement by Company or any of their related, affiliated or subsidiary
companies of Consultant’s services; or in any other manner whatsoever (whether
or not similar to the uses hereinabove specifically prohibited). Consistent with
his obligations under Paragraph 7, this Paragraph 6(a) shall not prevent
Executive from using such names to describe his activities with respect to
Company and its subsidiaries under and prior to the Employment Agreement and
under this Agreement.

(b) Consultant hereby represents and warrants to Company that as of the date of
this Agreement, Consultant does not provide any services (including, without
limitation, as an employee) to any person or entity that (i) is engaged in, or
whose affiliated entities are engaged in, one or more of the Specified
Activities or (ii) advises or provides consulting services to any person or
entity that is engaged in, or whose affiliated entities are engaged in, any
business or activity relating to or constituting one or more of the Specified
Activities. Consultant further represents and warrants to Company that he shall
make written disclosure to Company prior to providing any services, during the
term of this Agreement, to any of the above mentioned persons or entities.

7. Consultant may, during the course of Consultant’s engagement hereunder, have
access to, and acquire knowledge of or from, materials, data, strategies,
systems or other information relating to the services hereunder or Company, or
its parent, related,

 

4



--------------------------------------------------------------------------------

affiliated or subsidiary companies, which may not be accessible or known to the
general public (including, but not limited to, the existence of this Agreement
and the terms hereof and any Work Product not readily available to the general
public) (“Confidential Information”). Any such knowledge acquired by Consultant
shall be kept confidential and shall not be used, published, or divulged by
Consultant to any other person, firm, or corporation, or in any advertising or
promotion regarding Consultant or Consultant’s services, or in any other manner
or connection whatsoever without first having obtained the prior written
permission of Company, which permission Company may withhold in its sole
discretion; provided that Consultant shall have no greater duty or obligation in
respect of such Confidential Information than applies to Executive under
Paragraph 7(b) the Employment Agreement. Upon Company’s request, Consultant
shall immediately return to Company or destroy, all documents, magnetic copies,
or other physical evidence of all Confidential Information in Consultant’s
possession or in the possession of any of Consultant’s directors, officers,
employees, agents or representatives (including, without limitation, all copies,
transcriptions, notes, extracts, analyses, compilations, studies, or other
documents, records, or data prepared by Consultant) which contain or otherwise
reflect or are generated from the Confidential Information without retaining any
copy thereof, all of the foregoing being Confidential Information and the sole
property of Company, Consultant shall certify to Company that all of the
foregoing has been returned or destroyed as provided in this paragraph.
Consultant agrees that Company would be irreparably harmed by any violation or
threatened violation of this paragraph and that, therefore, Company shall be
entitled to an injunction prohibiting Consultant from any violation or
threatened violation of this paragraph. The provisions of this paragraph shall
survive the expiration or sooner termination of this Agreement.

8. This Agreement shall be construed and interpreted in accordance with the laws
of the State of California without regard to conflicts of laws principles.

9. The terms and provisions of this Agreement, the Release and Paragraphs 5 and
6 of the Employment Agreement constitute the entire agreement between the
parties hereto with respect to the subject matter of this Agreement and
supersede all previous communications, representations, or agreements, either
oral or written, between the parties relating to such subject matter hereof. No
change, alteration or modification of this Agreement shall be effective unless
made in writing and signed by both parties hereto.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

COMPANY     Consultant By:  

 

    By:  

 

Title:        

 

5



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

WHEREAS, Kevin A. Mayer (hereinafter referred to as “Executive”) and The Walt
Disney Company (hereinafter referred to as the “Company”) are parties to an
Employment Agreement, dated                         , 2008, (the “Employment
Agreement”), which provided for Executive’s employment with the Company on the
terms and conditions specified therein; and

WHEREAS, pursuant to paragraph 6 of the Employment Agreement, Executive and the
Company have agreed to execute mutual releases of the type and nature set forth
in this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received in accordance
with the terms of the Employment Agreement, it is agreed as follows:

1. (a) Upon the later of (i) the execution hereof by the Company and Executive,
(ii) the passage of seven days following execution hereof by Executive without
Executive’s having exercised the revocation rights referred to in paragraph 12
hereof and (iii) the time specified in the Employment Agreement for payment of a
particular item of compensation, the Company shall (x) provide Executive the
amounts and benefits described in Paragraph 5 of the Employment Agreement and
(y) make full payment for vacation and floating holidays accrued but unused as
of the date hereof, less amounts required to be withheld by law or authorized by
Executive to be withheld (it being understood that from and after the date
hereof no further rights to vacation or floating holidays or compensation
therefor shall accrue or be payable to Executive). Such payment shall be made by
check payable to Executive.

(b) The covenants and commitments of the Company referred to herein (including,
specifically, but without limitation, any and all benefits conferred upon
Executive pursuant to Paragraph 5 of the Employment Agreement) shall be in lieu
of and in full and final discharge of any and all obligations to Executive for
compensation, severance payments, or any other expectations of payment,
remuneration, continued coverage of any nature or benefit on the part of
Executive arising out of or in connection with Executive’s employment with the
Company, or under any agreement, arrangement, commitment, plan, program,
practice or policy of the Company, or otherwise, other than as expressly
provided in the Employment Agreement.

(c) Notwithstanding the foregoing or any other term or provision hereof,
Executive shall be entitled to such rights as are vested in Executive as of the
Termination Date, or as are expressly provided in the Employment Agreement,
under and subject to the terms of (i) the Employment Agreement, (ii) any
applicable retirement plan(s) to which Executive may be subject, (iii) any
applicable stock option plan or other incentive compensation plan of the Company
to which Executive may be subject, (iv) any right which Executive now has or may
hereafter have to claim a defense and/or indemnity for liabilities to third
parties in connection with his activities as an employee of the Company or any
of its affiliates pursuant to the terms of any applicable statute, under any
insurance policy, pursuant to the certificate of incorporation or bylaws or
established policies of the Company or any affiliate thereof or pursuant to
written agreement (including, without limitation, the Indemnification Agreement)
expressly providing for such indemnity between Executive and the Company or any
affiliate thereof, and (v) any other applicable employee welfare benefit plans
to which Executive may be subject. Further,

 

1



--------------------------------------------------------------------------------

Executive shall be entitled to such continuation of health care coverage as is
required under, and subject to, applicable law, of which Executive shall be
notified in writing after the Termination Date, provided Executive timely
exercises Executive’s rights in accordance therewith. Executive understands and
acknowledges that all payments for any such continued health care coverage he
may elect will be paid by him, except to the extent the Employment Agreement
provides that such payments shall be made by the Company.

2. Executive confirms that, on or prior to seven (7) days from the date hereof,
Executive shall turn over to the Company all files, memoranda, records, credit
cards and other documents and physical or personal property that Executive
received from the Company or that Executive generated in connection with his
employment by the Company or that are the property of the Company.

3. It is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under law. Should there
be any conflict between any provision hereof and any present or future law, such
law will prevail, but the provisions affected thereby will be curtailed and
limited only to the extent necessary to bring them within the requirements of
law, and the remaining provisions of this Agreement will remain in full force
and effect and be fully valid and enforceable.

4. Executive represents and agrees (a) that Executive has to the extent he
desires discussed all aspects of this Agreement with his attorney, (b) that
Executive has carefully read and fully understands all of the provisions of this
Agreement, and (c) that Executive is voluntarily entering into this Agreement.

5. Excluding enforcement of the covenants, promises and/or rights reserved
herein, Executive hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company and each of the Company’s owners, stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, divisions, subsidiaries, affiliates (and agents,
directors, officers, employees, representatives and attorneys of such companies,
divisions, subsidiaries and affiliates) and all persons acting by, through,
under or in concert with any of them (collectively “Releasees”), or any of them,
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs actually incurred) of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, rights arising out of
alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, or any tort or any legal
restrictions on the Company’s right to terminate employees, or any Federal,
state or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Federal
Age Discrimination In Employment Act of 1967, as amended, and the California
Fair Employment and Housing Act that Executive now has, or has ever had, or ever
will have, against each or any of the Releasees, by reason of any and all acts,
omissions, events, circumstances or facts existing or occurring up through the
date of Executive’s execution hereof that directly or indirectly arise out of,
relate to, or are connected with, Executive’s services to, or employment by the
Company (any of the foregoing being an “Executive Claim” or, collectively, the
“Executive Claims”).

 

2



--------------------------------------------------------------------------------

6. Executive expressly waives and relinquishes all rights and benefits afforded
by California Civil Code Section 1542 and does so understanding and
acknowledging the significance of such specific waiver of Section 1542.
Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees,
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Executive Claims that Executive does not
know or suspect to exist in Executive’s favor at the time of execution hereof,
and that this Agreement contemplates the extinguishment of any such Executive
Claim or Executive Claims.

7. Excluding enforcement of the covenants, promises and/or rights reserved
herein or in the Employment Agreement, and except as otherwise provided in the
proviso at the end of this sentence, the Company, hereby irrevocably and
unconditionally releases, acquits and discharges Executive, and Executive’s
heirs, assigns and successors in interest (“Executive Releasees”) from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, rights arising out of alleged violations of any
contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, or any tort, that the Company now has, or has ever had, or
ever will have, against Executive and/or the Executive Releasees, by reason of
any and all acts, omissions, events, circumstances or facts existing or
occurring up through the date of the Company’s execution hereof, that directly
or indirectly arise out of, relate to, or are connected with, Executive’s
services to, or employment by the Company (hereinafter referred to as a “Claim”
or collectively, the “Claims”); provided, however, that, notwithstanding any
other term or provision hereof, any Claim or Claims rising out of, or resulting
from, in part or whole, (i) any illegal or fraudulent act(s) or illegal or
fraudulent omission(s) to act of Executive, (ii) any action(s) or omission(s) to
act which would constitute self-dealing or a breach of Executive’s
confidentiality obligations to the Company or any affiliate thereof, or a breach
of The Walt Disney Company and Associated Companies Confidentiality Agreement
executed by Executive, or (iii) the policy of the Board of Directors of the
Company, as the same may be in effect from time to time, regarding the ability
of the Company to recoup bonus or incentive payments as a result of the Company
being required to restate its financial results due to material noncompliance
with financial reporting requirements under the securities laws, are hereby
expressly excluded in their entirety from the foregoing release, acquittal and
discharge and are unaffected thereby (any Claim or Claims not so excluded
pursuant to this proviso being hereinafter referred to as a the “Company Claim”
or, collectively, as the “Company Claims”).

8. Except as expressly reserved herein, the Company expressly waives and
relinquishes all rights and benefits afforded by California Civil Code
Section 1542 and does so understanding

 

3



--------------------------------------------------------------------------------

and acknowledging the significance of such specific waiver of Section 1542.
Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, acquittal and discharge of the
Executive Releasees with respect to the Company Claims only, the Company
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all the Company Claims that the Company does not know or
suspect to exist in the Company’s favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Company Claims.
Notwithstanding anything in this Release to the contrary, if at any time
(whether during or after the Employment Period) the Company is required to
restate its financial results due to material noncompliance with financial
reporting requirements under the securities laws, nothing in this Release shall
be construed to limit the rights of the Company and the Board to seek or obtain
recovery from Executive of any incentive compensation (including profits
realized from the sale of Company securities) previously paid, or the
cancellation of any outstanding awards, in accordance with the terms of the
Company’s policy, as in effect from time to time, regarding the ability of the
Company to recoup any bonus or incentive payments under such circumstances.

9. Executive understands that Executive has been given a period of 21 days to
review and consider this Agreement before signing it pursuant to the Age
Discrimination In Employment Act of 1967, as amended. Executive further
understands that Executive may use as much of this 21-day period as Executive
wishes prior to signing.

10. Executive acknowledges and represents that he understands that he may revoke
the waiver of his rights under the Age Discrimination In Employment Act of 1967,
as amended, effectuated in this Agreement within 7 days of signing this
Agreement. Revocation can be made by delivering a written notice of revocation
to General Counsel, The Walt Disney Company, 500 South Buena Vista Street,
Burbank, California 91521. For this revocation to be effective, written notice
must be received by the General Counsel no later than the close of business on
the seventh day after Executive signs this Agreement. If Executive revokes the
waiver of his rights under the Age Discrimination In Employment Act of 1967, as
amended, the Company shall have no obligations to Executive hereunder, and this
Agreement and the Employment Agreement shall have no further force and effect.

11. Executive and the Company respectively represent and acknowledge that in
executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees or of the Executive
Releasees with regard to the subject matter, basis or effect of this Agreement
or otherwise.

 

4



--------------------------------------------------------------------------------

12. This Agreement shall not in any way be construed as an admission by any of
the Company Releasees or Executive Releasees, respectively, that any of the
Company Releasee or Executive Releasee has acted wrongfully or that the Company
or Executive has any rights whatsoever against any of the Company Releasees or
Executive Releasees except as specifically set forth herein, and each of the
Company Releasees and Executive Releasees specifically disclaims any liability
to any party for any wrongful acts.

13. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California. This Agreement is binding on the successors and
assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.

PLEASE READ CAREFULLY. THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

Executed at                     , California.        

 

    Dated:  

 

  Executed at                     , California.             By:  

 

    Title:       Dated:  

 

 

 

5